Citation Nr: 1818229	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-08 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

2. Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection and a 10 percent rating for PTSD with depression, effective October 18, 2004. 

In December 2009, the RO granted an initial rating of 30 percent for PTSD with depression, again effective October 18, 2004.  In a decision dated January 2016, the Board granted an initial disability rating of 50 percent for PTSD with depression and remanded the claim for development for a higher rating.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded for the entire period on appeal, the claim is still in controversy and on appeal.  Id.   

In January 2016, the Board remanded the issue of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression for further evidentiary development.  The VA examination having been provided, there has been substantial compliance, and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran filed a formal application for TDIU.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As part of the prior Board remand dated January 2016, the Board determined that the issues of entitlement to service connection for dizziness secondary to service-connected PTSD had been raised by the record in a June 2013 statement.  As of the date of this decision, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board continues to not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).  


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD was manifested by social and occupational impairments in most areas with symptoms such as suicidal ideation, near-continuous panic or depression, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; total occupational and social impairment has not been shown during this period.

2. From August 4, 2007 forward, the service connected disability rendered the Veteran unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for TDIU from August 4, 2007 forward, have been met.  38 U.S.C.         §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

The appeal arises from the Veteran's disagreement with the evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

Neither the Veteran nor his representative has raised any issues with the duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Notwithstanding the waxing and waning of the manifestations and individual clinician observations and finding, the service-connected PTSD has in the aggregate not materially changed, and a uniform evaluation is warranted for the entire period on appeal.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in June 2015, the previous versions of the regulations including references to DSM-5 apply.  

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  The Federal Circuit has found that § 4.130 requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for a 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition of similar type and degree that affect the level of occupational and social impairment.  Id.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to an initial rating in excess of 50 percent for his PTSD.  He competently and credibly endorsed symptoms of suicidal ideations, difficulties with concentration, poor hygiene, nightmares, and flashbacks, and is thus accorded significant probative weight.  Jandreau, 492 F.3d at 1377.  

Based on the evidence of record, the Board finds that an initial rating of 70 percent, but no higher, for the entire period on appeal is warranted.  

Letters from the Veteran's treating VA counselor and psychotherapist dated July 2007 and July 2015 indicate the Veteran had ongoing problems with intrusive memories, sleep disturbance, feelings of estrangement and detachment, irritability, hypervigilance, poor concentration, multiple avoidance issues, and increasing isolation tendencies. It was reported that these symptoms intensified the Veteran's stress level at home and on the job.  The evidence of record similarly reflects that the Veteran has more often than not displayed a variety of serious symptoms directly contemplated by a 70 percent rating, including suicidal ideation, near-continuous panic or depression, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

VA outpatient treatment records dated August 2004 indicate the Veteran endorsed poor sleep and appetite, inadequate hygiene, depressed mood, recurrent nightmares, flashbacks, irritability, and social isolation.  In July 2007, the Veteran discussed his intention of giving his notice at work.  VA treatment records note he had planned on retiring in a couple of years but due to his ongoing struggles with PTSD symptomatology, he felt it was best to go ahead and leave.  At a July 2007 Board hearing for consideration for service connection, the Veteran testified that he did not want anything "to do with anybody" and that he did not even spend time with family.  When employed, the Veteran testified that when he got off of work on Friday, he would not leave the house until it was time to return to work.  The Veteran, in a statement dated September 2010, reported that he was unable to "complete the smallest task."  Thereafter, in March 2011, the Veteran noted that he would have killed himself "a long time ago" if not for his spiritual beliefs.  

In November 2011, the Veteran was afforded a VA psychological examination.  The VA examiner opined the Veteran had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA examiner reported the Veteran exhibited symptoms of depressed mood, anxiety, suspiciousness, and disturbances of motivation and mood.  

However, November 2011 VA outpatient treatment records reflect the Veteran reported severe PTSD symptoms and daily depression.  The Veteran further stated he had symptoms of severe hyperarousal, rage with minimal provocation, insomnia, hypervigilance, severe difficulty with concentration, was emotionally numb and fatigued "all the time," had nightmares and intrusive thoughts, was not showering or doing chores around the house, had a negative self-image, and thought about death and dying but not suicide.  Subsequent records dated January 2014 indicate the Veteran endorsed that he got "out of control at times" and has anger management difficulties and isolating behavior.  He subsequently reported in July 2014 that his marriage was not doing well, and blamed it in "great part" on his PTSD.  The Veteran also reported frequent nightmares, issues with his temper, and worsening depression.  

The medical evidence of record reflects the Veteran underwent a subsequent VA psychological examination in August 2014.  The VA examiner reported the Veteran had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Upon the review of the record, the VA examiner indicated that the reports of the Veteran have remained unchanged over time, and that he reported most if not all of the same symptoms throughout his treatment history.  The VA examiner stated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In March 2015, the Veteran stated that "things won't get any better" and that this thought process leads to suicidal ideation.  The Veteran endorsed verbally and physically aggressive behavior towards his wife in VA outpatient treatment records dated July 2015 and April 2016.  

Statements submitted by the Veteran's spouse and other family members further suggest that the Veteran's mental health has deteriorated over the last several years.  In a July 2015 statement, the Veteran's wife observed that "[n]ow he is so depressed he shakes his knees, his hands shake and he does not participate in family functions like he used to."  The Veteran's wife also observed that the Veteran is increasingly hypervigilant, easily frustrated and irritable, and verbally abusive, and that he experiences suicidal ideation.  In addition, she confirmed that she and the Veteran have not been happily married for many years.  July 2015 Statement ("We have been married for 45 years, not because I have wanted to stay the last 10 years of our marriage."); see also August 2015 Statement ("I really think he would kill his self if he didn't have the Lord in his life.").  In the same month (July 2015), the Veteran's sister testified that "over the past few years I have noticed a . .  change in" the Veteran and that the Veteran remains socially isolated to the extent that "he doesn't like to participate in any family activities."  In a July 2015 statement, the Veteran's son noted a worsening of the Veteran's symptoms within the last three to four years, to include poor personal hygiene.

In January 2016, the Board granted an initial disability rating of 50 percent for the Veteran's PTSD with depression.  The Board further remanded the Veteran's claim of entitlement to an even higher initial disability rating in excess of 50 percent for PTSD with depression for a new VA examination to determine the present severity of the disability.  

In granting the 50 percent initial rating but remanding for additional development, the Board made certain observations relevant to the evidence considered to the time of that decision.  

The evidence of record to does not provide a straightforward disability with respect to the severity of the Veteran's PTSD symptoms.  The medical evidence documents significant fluctuations in the severity of the Veteran's PTSD symptoms.  The differences may also be due the Veteran's reluctance to fully disclose the affects and limitations associated with his PTSD.  The "rollercoaster" trajectory of the Veteran's symptoms may also be explained by changes in his lifestyle...and changes in the dosage of his prescription PTSD medications.  

The Veteran's contradictory statements regarding the impact of his PTSD on his social and occupation functioning are more difficult to reconcile.  The Veteran has reported that his PTSD symptoms interfered with his ability to complete his job duties and that he eventually stopped working due, in large part, to his mental health symptoms.  See June & July 2007 VAMRs; July 2007 Hearing Transcript.  He has also reported that he had good working relationships and that he retired for age-related reasons.  August 2014 VA Examination Report.  Similarly, the Veteran has stated that he rarely leaves his home and is socially isolated from friends and family; however, he has also stated he sees his brother-in-law on a weekly basis, lives with his grandson, and attends church-a social activity, which he reportedly enjoys-three times a week.  Id.

Moreover, the evidence of records establishes that the Veteran's PTSD symptoms have had a major and damaging impact on his marriage.  The Veteran and his wife both report that they remain married only for religious reasons.  September 2004 VAMRs; April 2012 & July 2015 Wife's Statements.  In 2013, the Veteran's wife requested a divorce but ultimately did not divorce the Veteran.  Although the Veteran and his wife remain married, the lay evidence makes clear that the Veteran's PTSD symptoms have strained his marriage to the point where he and his wife are no longer happily married.
 
Pursuant to the Board remand, the Veteran underwent a VA psychological examination in July and November 2016.  The Veteran stated that he felt his sons were afraid for him to be around the grandchildren due to his temper, and that he felt stigmatized by them.  He reported he only speaks to his family twice a year and has no desire to be around them.  For the last seven to eight years, the Veteran stated that he and his wife have slept in separate bedrooms because of his nightmares, flailing, and hollering.  The Veteran reported episodes of verbal arguments with his wife that became physical.  He noted that three to four years ago, he threatened to kill his wife.  The VA examiner observed a fine tremor in both hands throughout the examination, and upon mental status examination, observed nervous mood and affect, and that the Veteran's memory was poor for dates. 

Thereafter, the medical evidence of record reflects that he noted to his VA treating sources in November 2016 that he had "been all to pieces."  Although records indicate that the Veteran had attended all 12 sessions of recommended PTSD group therapy from January to April 2017, the Veteran reported that issues began to mount in August 2017.  He endorsed an increase in stress and tension at home between him and his wife.  In October 2017, the Veteran reported that he had "not been real good" and was "not getting along with anybody."  The Veteran stated he had a "short fuse" and was involved in arguments with his wife on a regular basis.  He continued to report he neglected his own hygiene.  

In September 2010, April 2012, July 2015, October 2017, the Veteran's wife submitted letters on behalf of the Veteran.  The Veteran's wife reported that he neglects his appearance and hygiene.  She indicated the Veteran minimizes his PTSD symptoms, is verbally aggressive, and recounted prior suicide attempts and incidents of domestic violence.  The Veteran's wife stated the Veteran does not participate in social or family functions.  She also noted the Veteran's anger issues in the workplace, and stated that if it were not for PTSD, he would have continued to work for at least 10 more years.  

The record further contains letters by the Veteran's sister, cousin, son, and grandson dated July 2015, August 2015, and September 2017 regarding the severity of the Veteran's PTSD symptoms.  It was reported that the Veteran is withdrawn from all social activities, needs reminders to take care of personal hygiene, and sleeps periodically throughout the day.  The Veteran was also noted to have an anger problem and appeared to be in a "daze."  

The competent lay statements by members of the Veteran's family are corroborated by the Veteran's reports and observations by treating VA sources during the period on appeal, and are therefore entitled to great probative weight.

As such, based on the Veteran's overall symptomatology and the resulting impairment stemming therefrom, the Board finds that the evidence shows his disability picture more nearly approximates the level of severity contemplated by a 70 percent rating for PTSD, which contemplates impairment in most areas, for the entire period of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

While the severity of the Veteran's PTSD rises to the level envisioned by the 70 percent rating threshold, the Veteran did not display a manifestation of symptoms with the severity, frequency, and duration comparable of a 100 percent disability rating.  Letters submitted by the Veteran's relatives and VA clinicians collectively did not report gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Furthermore, the medical evidence of record does not reflect persistent suicidal plans or intent, a history of violence, or actual attempts of self-violence or violence towards others.  Therefore, a total occupational and social impairment has not been shown.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Therefore, for the reasons stated above, the Board finds that a rating of 70 percent, but no higher, for the Veteran's PTSD is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

III. TDIU

The Veteran served as a U.S. Army field wireman and was employed in housekeeping after service.  The Veteran asserts that his service-connected PTSD with depression prevents him from maintaining substantially gainful employment. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes the Veteran's service-connected disability of PTSD with depression is rated as 70 percent disabling decided herein.  Therefore, the threshold percentage rating requirements of TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

With the threshold requirement satisfied, the Board turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, sufficient to establish eligibility for TDIU.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. 

In a statement dated September 2010, the Veteran stated that he is unable to "work a job" as a result of his PTSD with depression.  In his application for TDIU dated April 2012, the Veteran indicated his post-service career has primarily been in housekeeping.  He stated he worked as a housekeeper for 18 years and as a supervisor for 7 years.  The Veteran indicated in December 2016 and February 2017 that he left his place of employment on August 3, 2007.  The Veteran reported he completed his GED and has completed no other education or training before he was too disabled to work. 

The Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability from August 4, 2007 forward. 

The Board has considered the Veteran's lay assertions that he is unemployable due to his service-connected disability.  See Jandreau, 492 F.3d at 1372. 

VA outpatient treatment notes dated July 2007 indicate the Veteran recognized the need to leave his place of employment due to his ongoing struggles with PTSD symptomatology.

The Veteran testified at the July 2007 Board hearing that he felt lost, experienced a loss of ambition, and did not want to be around people that he used to like to be around.  He testified he does not like to be in crowds.  The Veteran stated that he did not leave his place of employment because he wanted to, but rather because he could not even attend the required classes and that he felt as if "everything was closing in" around him.  He also noted he was unable to drive to the hearing due to anxiety.  

At the November 2016 VA examination, the Veteran stated that he was "getting out of hand" and was too aggressive with employees and "cursing them and felt like fighting them."  He stated that the conflicts were usually over whether the employee had completed a task.  The Veteran noted he wrote "a lot" of disciplinary actions.  The Veteran reported that towards the end, he had trouble getting along with everyone at his place of employment.  He retired at age 58 but had planned on working for another 5 to 6 years.

The Board notes that the record also contains statements by the Veteran's relatives concerning the Veteran's ability to maintain employment.  In September 2010, the Veteran's wife stated that the Veteran goes without shaving, changing underwear and clothes, and taking showers.  Thereafter, in April 2012, she stated he gets very upset over the "smallest of things" and is "very verbally abusive."  She opined the Veteran could never work a job again.  The Veteran's son similarly noted in July 2015 that the Veteran needs reminders to take care of personal hygiene.  The Veteran's wife, sister, and son stated in July 2015 that the Veteran is withdrawn from all social activities and does not participate in family functions or activities.

In addition to the Veteran's work and education history, several medical opinions concerning the Veteran's functional impairment are also included in the claims file.  As discussed above, the Veteran's treating VA counselor and psychotherapist submitted letters on behalf of the Veteran in July 2007 and July 2015.  The letters document the Veteran's ongoing problems with intrusive memories, sleep disturbance, feelings of estrangement and detachment, irritability, hypervigilance, poor concentration, multiple avoidance issues, and increasing isolation tendencies.  The treating clinicians further reported that these symptoms have intensified the Veteran's stress level at home and on the job.  

The November 2011 and August 2014 VA examiners opined that the Veteran had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The August 2014 VA examiner also reported that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The November 2016 VA examiner opined the Veteran has an occupational and social impairment with reduced reliability and productivity.  The VA examiner further opined the Veteran's ability to understand and follow moderately difficult instructions is mildly impaired.  The VA examiner opined the Veteran's ability to retain instructions and sustain concentration to perform simple tasks is impaired, while moderately impaired for moderate tasks.  She further opined the Veteran's ability to sustain concentration to task, persistence, and pace is mildly impaired.  However, she also opined that the Veteran's ability to respond appropriately to coworkers, supervisors, or the general public is severely impaired by PTSD as evidenced by his history of yelling at employees when he worked as a supervisor, verbal arguments with his wife, physical altercations with his wife, and inability to interact appropriately in a church setting.  The VA examiner opined the Veteran would do best at more solitary, non-public facing, and independent tasks that can be done with minimal supervision.  She opined the Veteran's ability to respond appropriately to slow or paced changes in the work setting is considered not impaired.  

To the extent the record suggests the Veteran is capable of employment, as noted by the November 2011, August 2014, and November 2016 VA examiners, the Board finds that the severity of his service-connected PTSD with depression resulted in aggressive behavior with coworkers and the Veteran pursuing early retirement, rendering him unlikely to secure and maintain substantial gainful employment.  The Board further notes the lay statements of the Veteran's relatives who also reported on the Veteran's aggressive behavior and that he is socially withdrawn.  Moreover, the United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Given his work history as a housekeeper and housekeeping aid supervisor, education, and the nature of his service-connected disability, the evidence suggests that he would be incapable of performing the acts required for substantially gainful employment.  In light of the above, the Board finds that the evidence of record supports the grant of TDIU due to service-connected disabilities from August 4, 2007 forward.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 53-54. 


ORDER

Throughout the period on appeal, entitlement to an increased rating of 70 percent for PTSD with depression, but no higher, is granted.

Entitlement to TDIU from August 4, 2007 forward, is granted, subject to regulations applicable to the payment of monetary benefits. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


